DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) (machine translation attached) in view of Eckstein et al. (US 5,232,273).
Regarding independent claim 1, Bosch discloses a brake hydraulic pressure controller (see machine translation, ¶ 0003; FIG. 1) configured to control a hydraulic pressure in a brake hydraulic pressure circuit (see machine translation, ¶ 0012), the brake hydraulic pressure controller comprising: a motor (6) that has a motor shaft (8); a skew plate (5) that is fixed to a tip of the motor shaft (see FIG. 1) and is arranged in a manner to be inclined with respect to an axial direction of the motor shaft (see FIG. see machine translation, ¶ 0020), wherein the pump element has: a piston (3) that reciprocates in parallel with the axial direction of the motor shaft (see FIG. 1) in conjunction with the rotation of the skew plate (see machine translation, ¶ 0020); an accommodation chamber (4) that accommodates a part of the piston and into which a brake fluid is introduced (see FIG. 1; machine translation, ¶ 0019); a release valve (19) that releases the brake fluid from the accommodation chamber (see FIG. 1; machine translation, ¶ 0019).  
Bosch does not disclose a pressure damper chamber that is provided in a reciprocal direction of the piston and into which the brake fluid released from the release valve flows.  
Eckstein teaches a brake hydraulic pressure controller (see Abstract, FIG. 1) comprising a piston (15) located within an accommodation chamber (14, 32), a release valve (17) and a pressure damper chamber (60) that is provided in a reciprocal direction of the piston (see FIG. 1) and into which the brake fluid released from the release valve flows (see col. 3, lines 26-30; see also FIG. 1).  
It would have been obvious to combine the damper chamber of Eckstein with the device of Bosch to reduce pressure pulsations of the pump due to the reciprocating nature of the piston, while maintaining a compact construction of the pump (see e.g. col. 1, lines 56-60).  
Regarding claim 2, Bosch discloses that the pump element has: an urging member (17) that is accommodated in the accommodation chamber and urges the piston toward the skew plate (see ¶ 0019); and a suction valve (18) that introduces the brake fluid into the accommodation chamber (see FIG. 1; machine translation, ¶ 0019).  
Regarding claim 3, Eckstein teaches that the brake fluid that is released from the release valve (17) flows into an internal channel (52) via the pressure damper chamber (60) (see FIG. 1).  
s 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) (machine translation attached) in view of Eckstein et al. (US 5,232,273), as applied to claim 3, above, and further in view of Borgemenke et al. (US 2009/0127925).
Regarding claim 4, Bosch discloses that the motor is arranged on one side surface of a housing (14) such that the motor shaft is directed inward in the housing (14) (see FIG. 1) and the pump element (2) is accommodated in an accommodation hole that is formed on an other side surface (see FIG. 1; accommodation hole has a stepped surface with increasing diameter indicating that pump element is inserted in a hole from the bottom) located on a back surface side of the one side surface of the housing such that the pressure damper chamber is arranged on the other side surface side (see FIG. 1, combination of Eckstein with Bosch would result in damper chamber being located below valve (19), and thus, on the other side surface side).  
Bosh does not disclose that the motor is attached to the one side surface of a housing.
Borgemenke teaches a brake hydraulic pressure controller (see Abstract, FIGS1. 1-5) comprising a motor (100) attached to one side surface of a housing (150).
It would have been obvious to attach the motor of Bosch to the one side surface of the housing to provide a single assembled unit that is compact and sealed from the environment (see e.g. Borgemenke, ¶¶ 0004, 0005, 0019).  
Regarding claim 5, Bosch discloses that the brake hydraulic pressure controller includes plural pump elements (2) (see FIG. 1), and the plural pump elements are arranged around an axis of the motor shaft (see FIG. 1).  
Regarding claim 6, Bosch discloses that the motor is arranged on one side surface of a housing (14) such that the motor shaft is directed inward in the housing (14) (see FIG. 1) and the pump element (2) is accommodated in an accommodation hole that is formed on an other side surface (see FIG. 1; accommodation hole has a stepped surface with increasing diameter indicating that pump element is see FIG. 1, combination of Eckstein with Bosch would result in damper chamber being located below valve (19), and thus, on the other side surface side).  
Bosh does not disclose that the motor is attached to the one side surface of a housing.
Borgemenke teaches a brake hydraulic pressure controller (see Abstract, FIGS1. 1-5) comprising a motor (100) attached to one side surface of a housing (150).
It would have been obvious to attach the motor of Bosch to the one side surface of the housing to provide a single assembled unit that is compact and sealed from the environment (see e.g. Borgemenke, ¶¶ 0004, 0005, 0019).  
Regarding claim 7, Bosch discloses that the brake hydraulic pressure controller includes plural pump elements (2) (see FIG. 1), and the plural pump elements are arranged around an axis of the motor shaft (see FIG. 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 7, 2022